583 So. 2d 797 (1991)
Antonio Marcos SALAZAR, Husband, Appellant,
v.
Michael Diane SALAZAR, Wife, Appellee.
No. 91-62.
District Court of Appeal of Florida, First District.
August 9, 1991.
Lawrence C. Datz, of Datz, Jacobson & Lembcke, P.A., Jacksonville, for appellant.
Richard R. Townsend, Orange Park, for appellee.
WIGGINTON, Judge.
We affirm the trial court's denial of the husband's motion for relief from final judgment of dissolution of marriage and his motion for modification except insofar as it relates to the final judgment's adoption of the parties' stipulation providing that the wife receive 32.5 percent of the husband's Naval retirement benefits when they vest. Following entry of the final judgment, the husband learned that he would be promoted to the rank of Commander with a concomitant increase in salary. Since the husband's retirement benefits will accordingly be increased, the wife will receive 32.5 percent of retirement benefits made up in part of non-marital funds. The record does not reflect that it was intended by the parties that the wife would receive any benefits from what appears to be an uncontemplated *798 promotion. Consequently, we reverse the order denying the motion for modification to that extent and remand for further proceedings to readjust the wife's interest in the husband's retirement benefits according to law.
WOLF, J., and WENTWORTH, Senior Judge, concur.